         Case 3:20-cv-00734-JAM Document 42 Filed 12/14/20 Page 1 of 2




                    ~
                                                                     Case No.
          L1                        .,, ·
   _ _c_rl./_--='----N_l'/_£2:_ _ _ _ , Defendant
                                                                     [Put case number here]
                                                                    3 ~ .:t,O - c v - O O'1 _st+ -      .T /l_H
                                                                                                          '77 (


                                 MOTION BY SELF-REPRESENTED LITIGANT
                                 TO PARTICIPATE IN ELECTRONIC FILING


           I am a Plaintiff/Defendant in this civil action. I have filed an appearance as a self-
   represented litigant, and I hereby request permission to file documents electronically. In so
   doing, I consent to the court and opposing counsel using my email address, as listed below,
  for the purpose of sending me electronic notification of orders, notices, and other documents
   that are filed in my case. I understand that hard copies will no longer be issued by the court or
  opposing counsel. I understand that if my motion is granted, I must complete the Court's
   required training class on electronic filing for self-represented litigants and register for a
   PACER account, before I can actually begin filing documents electronically. I cettify that I can
  comply with the following requirements:
  •    A computer with access to the internet.

  •    Internet Explorer (Version 11) or Mozilla Firefox (Version 49.x and higher) or Safari (Version
       10.x and higher) or Chrome (Version 53.x and higher).

  •    Adobe Reader (Version 7 or greater).

  •    Ability to create PDF files.

  •    An upgraded PACER account.

  s f:A     f\.{      ~UN fl{
  Name of Self-represented Litigant
                                        e
 B f<oo.t1 £
  Street Address
                        /6ollf£
 B~Frf ~b
  <"i,ity, State, ZiBP,Code.          /) ,,...11
                                                   ~          Telephone
11 e,_{;J ,,
rr 0                ,; R. tc. l 1-1 t ~ K- . v<   1I .
~ £ ftr(l:J V ti r( k. J fo (o @<ft       /II'-, ,,C., Of'/
  Email Address                                               ~--<:::- ~
  14-·    t;J..·   :Jo2.o                                     ~~ r;:!j_~
  Date                                                        Signature
     Case 3:20-cv-00734-JAM Document 42 Filed 12/14/20 Page 2 of 2




                                        Certificate of Service


                               / (j b£cE ft ftaA              00 2-0
       I hereby certify that on _ _ _ _ _ [date], a copy of the foregoing "Motion by Self-
 represented Litigant to Participate in Electronic Filing" was filed and served by l'ilSiton the
 following: [insert name and address of every person served].                     /-/2,tJ,y !)




Revised: November 29, 2017
